Cite as 2015 Ark. 127

                   SUPREME COURT OF ARKANSAS
                                         No.   CV-14-1098

DEMETRIUS CURTIS                                    Opinion Delivered March   19, 2015
                                 APPELLANT
                                                    PRO SE PETITION FOR WRIT OF
V.                                                  CERTIORARI AND MOTION TO FILE
                                                    A BELATED BRIEF
                                                    [CHICOT COUNTY CIRCUIT COURT,
RAY HOBBS, DIRECTOR, ARKANSAS                       NO. 09CV-14-72]
DEPARTMENT OF CORRECTION
                       APPELLEE                     HONORABLE ROBERT BYNUM
                                                    GIBSON, JUDGE

                                                    APPEAL DISMISSED; MOTION AND
                                                    PETITION MOOT.


                                          PER CURIAM


       On October 15, 2014, appellant Demetrius Curtis filed a pro se petition for writ of

habeas corpus in the Chicot County Circuit Court where he was incarcerated. The circuit court

denied the petition, and appellant lodged an appeal from the order in this court. Now before

us are appellant’s petition for writ of certiorari and motion to file a belated brief.

       Because the public records of the Arkansas Department of Correction (ADC) reflect that

appellant is no longer incarcerated, it is clear that he could not prevail on appeal were we to

permit the appeal to proceed. A circuit court does not have jurisdiction to release on a writ of

habeas corpus a prisoner not in custody. Branning v. Harmon, 2009 Ark. 533 (per curiam).

Accordingly, we find that the motion and petition are moot. Thus, we do not reach the merits

of the motion and petition and dismiss the appeal.

       Appeal dismissed; motion and petition moot.